NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 14-1409
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                               MICHAEL A. INGALLS, JR.,
                          a/k/a MIGHTY MIKE, a/k/a MIGHTY,


                                    Michael A. Ingalls, Jr.
                                                              Appellant
                                      _____________

                      Appeal from the United States District Court
                               for the District of New Jersey
                                 (No. 1-13-cr-00359-001)
                     District Judge: Honorable Jerome B. Simandle

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 12, 2015

           Before: CHAGARES, JORDAN, and VANASKIE, Circuit Judges.

                                 (Filed: March 17, 2015)
                                      ____________

                                        OPINION*
                                      ____________

CHAGARES, Circuit Judge.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Michael A. Ingalls, Jr., appeals his sentence for conspiracy to commit bank fraud

and mail theft. He argues that the District Court incorrectly applied a role enhancement,

incorrectly calculated his criminal history category, and failed to consider adequately his

request for a lesser sentence based on the factors enumerated in 18 U.S.C. § 3553. For

the following reasons, we will affirm the District Court’s judgment of sentence.

                                              I.

       We write solely for the parties and therefore recite only the facts that are necessary

to our disposition. Ingalls was charged with conspiracy to commit bank fraud and

possession of stolen mail. He and another conspirator stole checks addressed to

businesses, altered the payee and, on occasion, the amounts on the checks, and recruited

individuals to cash the stolen checks. The check cashers received a payment equivalent

to roughly ten percent of the total, and Ingalls and his conspirator split the remainder.

The scheme resulted in over $360,000 in losses.

       Ingalls pled guilty pursuant to an agreement with the Government. At sentencing,

the District Court applied a three-level enhancement for Ingalls’s leadership role in the

conspiracy, pursuant to § 3B1.1 of the advisory Sentencing Guidelines.1 The stipulated

plea agreement did not provide for any role enhancement. The Probation Office

recommended a four-level role enhancement, and Ingalls argued that he was not an

organizer within the meaning of the section and that no enhancement was warranted on

the facts of the case.


1
 The District Court found that Ingalls had a slightly lesser role than his co-conspirator,
who received a four-level enhancement under the same Guidelines section.
                                              2
       The District Court also found that a 1995 conviction should count toward Ingalls’s

criminal history, which moved him from a criminal history category of IV, as calculated

in his presentence report, to a criminal history category of V. The District Court found

that the sentence was within the timeframe provided in U.S.S.G. § 4A1.2. Ingalls argued

that Application Note Seven to § 4A1.2 should have been read to exclude the 1995

offense from his criminal history calculation.

       After addressing these two issues, the District Court considered the remainder of

the factors enumerated in 18 U.S.C. § 3553(a). Finding no reason to depart from the

sentencing range of 100 to 125 months as given by the Guidelines calculation, the Court

sentenced Ingalls to a period of one hundred months of imprisonment — the minimum

within-Guidelines sentence as calculated by the Court.

                                             II.

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have

jurisdiction over this appeal pursuant to 18 U.S.C. § 3742(a). Ingalls filed his notice of

appeal out of time, but we have held that Federal Rule of Appellate Procedure 4(b) is not

a jurisdictional bar to our consideration of an appeal if the Government forfeits its

untimeliness argument. See Virgin Islands v. Martinez, 620 F.3d 321, 327–29 (3d Cir.

2010). The Government waived its right to seek dismissal on timeliness grounds, Gov’t

Br. 3, and thus we consider the appeal on the merits.

       In general, we review a district court’s sentencing decisions for abuse of

discretion, and we consider both the procedural and substantive reasonableness of the

sentence. United States v. Tomko, 562 F.3d 558, 567 (3d Cir. 2009) (en banc). Where a

                                             3
particular Guideline sets forth a “predominantly fact-driven test,” our review of the

application of that Guideline is for clear error. United States v. Richards, 674 F.3d 215,

223 (3d Cir. 2012).

                                             III.

       Ingalls’s first argument is that the District Court erroneously applied a three-level

enhancement to his offense level for his role in the conspiracy. The language of the

enhancement provides for a three-level increase if “the defendant was a manager or

supervisor (but not an organizer or leader) and the criminal activity involved five or more

participants or was otherwise extensive.” U.S.S.G. § 3B1.1(b). Our review of a district

court’s decision to apply the § 3B1.1 enhancement is for clear error. Richards, 674 F.3d

at 221; see also United States v. Starnes, 583 F.3d 196, 216–17 (3d Cir. 2009). “A

finding is clearly erroneous if, after reviewing all of the evidence, we are left with a firm

conviction that a mistake has been made.” United States v. Belletiere, 971 F.2d 961, 969

(3d Cir. 1992).

       We hold that the District Court did not clearly err by applying the role

enhancement to Ingalls. While Ingalls’s plea agreement did not provide for a role

enhancement, both parties recognized that the stipulations contained in the plea

agreement were not binding on the Court, and the Probation Office suggested a four-level

role enhancement. At the sentencing hearing, Ingalls’s own attorney stated that “he was

in the scheme of things perhaps something more of a two or three step at best manager

role.” Appendix (“App.”) 47–48. Even in his brief on appeal, Ingalls concedes that he

“instruct[ed] those he enlisted [on] how the scheme worked.” Ingalls Br. 19. Instructing

                                              4
individuals who are enlisted to participate in an enterprise on their role and duties is

precisely what a “manager or supervisor” does, and this fact supports the District Court’s

finding about Ingalls’s role in the activity.

       The District Court also found that Ingalls received roughly equal shares in the

profits to those of his co-conspirator, who received a four-level increase, and that both

directed the activities of the check cashers. And it is undisputed that the criminal

enterprise involved more than five participants. On these facts, we cannot conclude that

the District Court’s application of the role enhancement was clearly erroneous.

       Ingalls also argues, for the first time on appeal, that application of the Guideline

amounts to impermissible double counting. At the outset, Ingalls did not raise this

argument below and our review is thus only for plain error. See United States v.

Vazquez, 271 F.3d 93, 99 (3d Cir. 2001). Further, double counting is contemplated under

the Guidelines and is permissible unless specifically prohibited. See United States v.

Fisher, 502 F.3d 293, 309 (3d Cir. 2007).

       Ingalls fails to explain precisely how the sentencing enhancement for his role

constitutes double counting, though he seems to contend that the role enhancement

impermissibly overlaps with the Guidelines enhancements for the theft amount and the

number of victims. Ingalls Br. 15. The Guidelines applied here do not specifically

prohibit double counting and the enhancements are not coextensive. The enhancements

for the theft amount and number of victims are contained in the same Sentencing

Guideline, § 2B1.1, and are clearly intended to apply cumulatively. The role

enhancement addresses separate concerns “about the relative responsibilities of those

                                                5
involved in the commission of the offense.” United States v. Wong, 3 F.3d 667, 672 (3d

Cir. 1993). The sole case Ingalls relies on is nonprecedential, and thus not binding on

this panel, and is inapplicable in any event. The law at issue in that case contained a

requirement that the criminal conduct involve more than five persons, and thus we held

that an enhancement for involving more than five persons was already contemplated by

the statute and not applicable to the defendant.

       Ingalls also argues that the District Court incorrectly calculated his criminal

history by including a conviction for a crime he committed when he was a minor that he

argues was too old to factor into the calculation. We disagree. Ingalls was sentenced to

concurrent terms of four and five years of imprisonment on November 3, 1995. The

District Court concluded that § 4A1.1(a) of the Sentencing Guidelines applied and added

three points to Ingalls’s criminal history calculation for a prior sentence exceeding one

year and one month. Even though the offense was committed before Ingalls reached the

age of eighteen, he was sentenced as an adult, and so the calculation applied pursuant to §

4A1.2(d), which governs convictions where “the defendant was convicted as an adult and

received a sentence of imprisonment exceeding one year and one month.” U.S.S.G. §

4A1.2(d).

       Ingalls argues that his prior conviction should not have been counted pursuant to

Application Note Seven of § 4A1.2, which provides that “for offenses committed prior to

age eighteen, only those that resulted in adult sentences of imprisonment exceeding one

year and one month, or resulted in imposition of an adult or juvenile sentence or release

from confinement on that sentence within five years of the defendant's commencement of

                                              6
the instant offense are counted.” U.S.S.G. § 4A1.2, cmt. n.7. Ingalls contends that the

language in this Note is ambiguous and that the word “or” should really be read as “and,”

meaning his 1995 conviction would not count toward his criminal history category

because he was released more than five years ago. We disagree that the language is

ambiguous and hold that the District Court correctly concluded that his 1995 conviction

should count toward his criminal history calculation because it was an adult sentence

with a term of imprisonment exceeding one year.

       Next, Ingalls argues, for the first time on appeal, that his prior conviction was

outside of the fifteen-year timeframe for considering prior convictions. See U.S.S.G. §

4A1.2(e). The parties dispute the precise timing of the current criminal conduct and

whether we should use Ingalls’s prior conviction date or sentencing date as the date the

clock began to run on the fifteen-year period. We need not resolve this dispute, however,

because the Sentencing Guidelines provide that the sentencing court should “count any

prior sentence of imprisonment exceeding one year and one month, whenever imposed,

that resulted in the defendant being incarcerated during any part of such fifteen-year

period.” U.S.S.G. § 4A1.2(e)(1) (emphasis added). It is undisputed that Ingalls was

incarcerated during some part of the fifteen-year period prior to the beginning of the

criminal conduct at issue here, and thus the conviction was properly counted toward his

criminal history.

       Finally, Ingalls argues that the District Court failed to consider fully his request for

a lesser sentence based on the factors set out in 18 U.S.C. § 3553(a). The sentencing

court must demonstrate a “meaningful consideration of the relevant statutory factors.”

                                              7
United States v. Grier, 475 F.3d 556, 571–72 (3d Cir. 2007) (en banc). It did so. The

District Court gave the Government and defense counsel the opportunity to argue what

the appropriate sentence should be “taking all factors into account under 3553(a).” App.

64. After considering the possibility of a variance, the District Court went through a

thorough discussion of the relevant factors and ultimately sentenced Ingalls to the bottom

of the correctly-calculated Guidelines range. We see no error in the District Court’s

consideration of the § 3553(a) factors.

                                            IV.

       For the foregoing reasons, we will affirm the District Court’s judgment of

sentence.




                                             8